Citation Nr: 1812184	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from June 1979 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2017, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is now returned to the Board for decision.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's depressive disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and there is no evidence of manifestations of psychosis within one year of separation from service; a depressive disorder is not shown to be proximately due to or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a depressive disorder are not met, and service connection may not be presumed.  38 U.S.C. §§ 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5102, 5103(a), 5103A, 5106 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

The Veteran filed his claim in January 2015 on a Form 21-526EZ, which includes adequate notice.  

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has not identified any outstanding records for VA to obtain relating to his claimed depression.

In August 2017, the Board remanded the Veteran's claim so that he could be afforded a VA examination.  In October 2017, the Veteran was afforded a VA examination, which examiner answered all the questions posed by the Board and provided an adequate rationale for the conclusions provided.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the August 2017 Board remand also directed that all of the Veteran's more recent VA treatment records dated since November 2016 be associated with the claims file.  Subsequently, all of the Veteran's more recent VA treatment records were added to the claims file.  Therefore, the Board finds there was substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the appellant nor his representative identified any other specific shortcomings in fulfilling VA's duty to notify and assist.  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served on active duty in the Army from June 1979 to January 1980 as a cannon crewman.  He claims that he has a depressive disorder due to his active service.  He has asserted that he became depressed in service when he incurred a back injury.  

The Board acknowledges that, in the alternative, he has alleged entitlement to service connection for a depressive disorder as secondary to a back disability.  Recently, however, an August 2017 Board decision denied the Veteran's claim for service connection for a back disability because there was no in-service occurrence or aggravation.  Because he is not service connected for a back disability, there can be no service connection for a depressive disorder as secondary to his nonservice connected back condition.  See 38 C.F.R. § 3.310 (2017).

The Board will now address whether the Veteran is otherwise entitled to service connection on a direct basis.

The Veteran's service treatment records do not reflect any mental health complaints or treatment.  His December 1979 separation examination report shows psychiatric examination was normal.  See STRs at p.19 of 54.  A December 1979 report of mental status evaluation of the same date shows, among other things, the physician checked the box noting that the Veteran's mood was "level" (not "depressed"), and noted that the Veteran had no significant mental illness.  See STRs at p.20 of 54.  His December 1979 separation report of medical history shows that the Veteran checked the box reflecting that he had not experienced depression in service.  See STRs at p.26 of 54.

Post-service, the first record of complaint or treatment for depression is an April 2006 VA nursing note that shows a depression screen was positive.  See VA treatment records (Big Spring), received August 2016 at p.77 of 195.  

A November 2007 VA social work note shows the Veteran presented with symptoms of depression, that he reported feeling more stressed due to not working and due to his finances building up, and the social worker noted "the Veteran does have some depressive symptoms as he is going through this adjustment to changes in his employment, income, moving to a new area, adjustment to physical pain, etc."  See VA treatment records (Big Spring), received July 2008 at p.25 of 72.  

An April 2008 VA physician note shows diagnosed depression.  See VA treatment records (Big Spring), received July 2008 at p.5 of 72.

An October 2010 VA treatment record shows the Veteran reported experiencing pain issues with his low back, knees, and he reported feeling down and depressed due to an inability to participate in activities as he desires.  See CAPRI (Big Spring), received September 2017 at p.216 of 308.  

An October 2012 VA psychology note shows the Veteran reported his depression was exacerbated due to stress and worries regarding financial problems, and a diagnosis was recorded of "major depressive disorder, with psychotic features (by history)."  See CAPRI (Big Spring), received March 2015 at p.3 of 6.  

A January 2014 VA psychiatry note shows the Veteran reported mild depression relating to moving to a new town and changing job locations.  See CAPRI (Big Spring), received March 2015 at p.5 of 6.  

More recent VA treatment records show the Veteran has continued to be followed for a diagnosed depressive disorder.  See, e.g., CAPRI, received September 2017 at p.76 of 78.

The Veteran was afforded an October 2017 VA examination.  The examination report shows the VA examiner recorded a diagnosis of a depressive disorder due to another medical condition, with depressive features.  The examiner noted the Veteran's reported history of injuring his back in service in Germany.  However, the Board previously found no evidence of record to support an injury.  The examiner noted that the Veteran did not report any mental health issues while active duty, and that the December 1979 mental status evaluation report showed the box was checked for no significant mental illness.  The examiner noted the Veteran's history of treatment for depression at the VA medical center since 2007.  The Veteran reported he felt his depression had worsened in recent years.  The examiner noted the Veteran's symptom include depressed mood, anxiety, chronic sleep impairment, and disturbances in motivation and mood, but no persistent delusions or hallucinations.  The examiner opined that it is less likely than not that the Veteran's depressive disorder is related to his active service.  The examiner reasoned that the Veteran's service treatment records showed he was found to have no mental illness in service, and that the first record of treatment was not until 2007 (27 years after service).  The examiner further reasoned that the Veteran himself has reported that his depression was due to his back disability (which is not service- connected).

In light of all of the evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's depressive disorder had its onset in service or is otherwise related to his active service.  The Board finds the opinion of the October 2017 VA examiner to be the most probative in this regard due to the level of detail in the report, including a detailed rationale for the conclusions provided.  This examiner's opinion is supported by a majority of the Veteran's relevant treatment records, which show he has reported to several VA clinicians, on several occasions, that he attributes his symptoms to his physical pain, including his back, to moving, changing jobs, or not working, and financial issues, not his service.

The Board acknowledges that a March 2015 VA mental health note shows the Veteran reported a history of experiencing depression first in service, that he felt no motivation or interest, low energy, trouble sleeping, worrying, and reduced work output, and that he again experienced depression in 2006 when his father passed away and then he got sick with colitis.  See CAPRI (Lubbock/Amarillo), received September 2017 at p.76 of 78.  The Board, however, ultimately places more probative value on the Veteran's own contemporaneous reports while in service, particularly at separation from service, when he denied on his separation report of medical history any trouble with depression, excessive worry, or sleeping.  Likewise, the Board finds the results of his psychiatric examination at the time of his separation from service to be more probative than the Veteran's reports decades later of his symptomatology during his service.

The Board also acknowledges that the Veteran has reported experiencing depression relating to a back injury in service.  There is not, however, any evidence of any back injury in service, examination of his spine was noted as normal at discharge (see STRs at p.25), and he specifically denied recurrent back pain at discharge (see STRs at p.26).  Therefore, as his alleged history conflicts with the contemporaneous medical evidence in service.  The Board finds his inconsistent statements made in support of his claim decades later to be by far less credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("the Board as fact finder is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements").

The Board also acknowledges that the October 2012 VA psychology note shows a diagnosed major depressive disorder with psychotic features (by history).  In that regard, because there is no credible evidence of psychosis within one year of the Veteran's discharge from service, service connection may not be presumed.  See 38 C.F.R. § 3.309(a).  Furthermore, there is no evidence of psychosis at any time during the period on appeal.

Therefore, in summary, the Board concludes that service connection a depressive disorder is not warranted, and may not be presumed; as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a depressive disorder is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


